--------------------------------------------------------------------------------

Exhibit 10.1
 
FIFTH AMENDMENT TO LEASE AGREEMENT
 
THIS FIFTH AMENDMENT TO LEASE AGREEMENT (“Amendment”) is entered into as of July
15, 2016 (the “Effective Date”), by and between G&I VIII BAYTECH LP, a Delaware
limited partnership (“Landlord”), and GIGPEAK, INC., a Delaware corporation,
formerly known as Gigoptix, Inc. (“Tenant”).


RECITALS:


A.       Landlord (as successor-in-interest to Legacy Partners I San Jose, LLC)
and Tenant (successor-in-interest to Endwave Corporation) are parties to that
certain Lease Agreement dated as of May 24, 2006, as amended by that certain
First Amendment to Lease Agreement dated ,September 11, 2006, that certain
Second Amendment to Lease Agreement dated December 6, 2006, that certain Third
Amendment to Lease Agreement dated April 12, 2007 and that certain Fourth
Amendment to Lease Agreement dated June 17, 2011 (collectively, the “Lease”),
pursuant to which Landlord leases to Tenant certain premises containing
approximately 32,805 square feet located at 130 Baytech Drive, San Jose,
California (the “Premises”), as more particularly set forth in the Lease.


B.        The Lease, by its terms, is currently scheduled to expire on February
28, 2017. Landlord and Tenant now desire to amend the Lease to, among other
things, extend the Term of the Lease subject to each of the terms, conditions
and provisions set forth herein.


TERMS


NOW, THEREFORE, in consideration of the foregoing recitals which by this
reference are incorporated herein, the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.         Defined Terms. All capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Lease.


2.         Amendment of Lease.


2.1           Lease Term. The Term of the Lease is hereby extended for a period
of sixty-four (64) months, beginning March 1, 2017 and expiring on June 30, 2022
(the “Extended Term”). Unless context dictates otherwise, all references in the
Lease to the “Term” shall include the Extended Term.
 
1

--------------------------------------------------------------------------------

2.2           Base Rent.   Tenant shall pay Base Rent during the Extended Term
as follows:


Period
 
Annual Base Rent
   
Monthly Base Rent
               
3/1/2017 - 2/28/2018*
 
$
688,905.00
   
$
57,408.75
 
3/1/2018 - 2/28/2019
 
$
709,572.15
   
$
59,131.01
 
3/1/2019 - 2/29/2020
 
$
730,859.31
   
$
60,904.94
 
3/1/2020 - 2/28/2021
 
$
752,785.09
   
$
62,732.09
 
3/1/2021 - 2/28/2022
 
$
775,368.65
   
$
64,614.05
 
3/1/2022 - 6/30/2022
 
$
798,629.71
   
$
66,552.47
 



* Provided Tenant is not in monetary default under the Lease as amended hereby,
beyond any applicable notice and cure period (“Monetary Default”), Base Rent for
the first (1st) four (4) full calendar months of the Extended Term shall be
abated (the “Extended Term Abated Rent”), subject to the provisions below.


All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. If Tenant is in Monetary Default at any time during the Extended
Term, (i) at Landlord’s option, and in addition to any other remedy available to
Landlord, all then unamortized Extended Term Abated Rent credited to Tenant
prior to the occurrence of the default (assuming amortization of the Extended
Term Abated Rent on a straight-line basis over the Extended Term) shall become
immediately due and payable to Landlord; and (b) from and after the occurrence
of such Monetary Default, the Rent shall be payable by Tenant as if no abatement
of Base Rent during the Extended Term had been contemplated in this Section 2.


2.3           Extension Option.     Notwithstanding any provision of the Lease
to the contrary, Tenant shall have one (1) additional option to extend the Term
for a period of five (5) years (the “Extension Option Term”) beyond the
expiration of the Extended Term, in accordance with the terms of Addendum 1 of
the Fourth Amendment to Lease Agreement, except that (i) the Extension Option
Term shall be for a period of five (5) years, as opposed to the three (3) year
term contemplated in Section of Addendum 1 of the Fourth Amendment to Lease
Agreement; and (ii) Tenant shall exercise such option no sooner than twelve (12)
months and no later than nine (9) months prior to the end of the Extended Term.


2.4           Notices.    Landlord’s address for all notices, including notices
of default, as set forth in the Basic Lease Information of the Lease is hereby
deleted in its entirety and replaced with the following:


For all notices:


DRA Advisors, LLC
220 East 42nd Street, 27th Floor
New York, NY 10017
Attention:  Asset Management - Alviso
 
2

--------------------------------------------------------------------------------

With a copy to Property Manager:
 
Orchard Commercial Properties
2055 Laurelwood, #130
Santa Clara, CA 95054
Attention:  Joe Lewis


3.         Improvements to Premises.


3.1           Condition of Premises.    Tenant acknowledges that it has been,
and continues to be, in possession of the Premises, is familiar with the
condition of the Premises and continues to occupy the Premises in its “as is,
where is” condition, with all faults, without any representation, by Landlord or
any obligation on the part of Landlord to provide any improvements or
alterations, except as may be expressly provided otherwise in this Amendment.


3.2           Responsibility for Improvements to Premises.   Landlord shall
perform improvements to the Premises in accordance with the Work Agreement,
attached hereto as Exhibit A.


4.         Brokers.   Tenant hereby represents to Landlord that Tenant has dealt
with no broker in connection with this Amendment other than Jones Lang LaSalle
(“Tenant’s Broker”). Tenant agrees to defend, indemnify and hold Landlord
harmless from all claims of any brokers (excluding Tenant’s Broker) claiming to
have represented Tenant in connection with this Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Amendment other than CBRE, Inc. (“Landlord’s Broker”). Landlord agrees to
defend, indemnify and hold Tenant harmless from all claims of any brokers
(including Landlord’s Broker and Tenant’s Broker) claiming to have represented
Landlord in connection with this Amendment.


5.         Estoppel.   In further consideration of this Amendment, Tenant hereby
represents and warrants to Landlord that, to the best of Tenant’s knowledge,
there are no existing offsets, reductions or credits against rental payments due
under the Lease as of the Effective Date. Furthermore, Tenant acknowledges and
warrants that it is not aware of any existing claims or causes of action against
Landlord arising out of the Lease, or otherwise, nor is it aware of any existing
defenses which Tenant has as to the validity and enforcement of the Lease by
Landlord.


In further consideration of this Amendment, Landlord hereby represents and
warrants to Tenant that, to the best of Landlord’s knowledge, there are no
existing defaults by Tenant as of the Effective Date. Furthermore, Landlord
acknowledges and warrants that it is not aware of any existing claims or causes
of action against Tenant arising out of the Lease, or otherwise, nor· is it
aware of any existing defenses which Landlord has as to the validity and
enforcement of the Lease by Tenant.


6.         Not an Offer.  Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.
 
3

--------------------------------------------------------------------------------

7.         Tenant’s Representation.   Tenant represents that it holds the entire
tenant interest in the Lease and that it has not made any assignment, sublease,
transfer, conveyance or other disposition of the Lease or any interest in the
Lease.
 
8.         Executory Authority.   Each party executing this Amendment hereby
represents and warrants that the individual executing this Amendment on behalf
of such party has full power and authority to bind such party to the terms
hereof.


9.         Accessibility.   To Landlord’s actual knowledge, the Premises has not
undergone inspection by a Certified Access Specialist (CASp). The foregoing
statement is included in this Amendment solely for the purpose of complying with
California Civil Code Section 1938 and shall not in any manner affect Landlord’s
and Tenant’s respective responsibilities for compliance with
construction-related accessibility standards as provided in the Lease.


10.       Entire Agreement; Effect of Amendment. This Amendment sets forth the
entire agreement between the parties with respect to the matters set forth
herein. There have been no additional oral or written representations or
agreements. Except as specifically amended hereby, the Lease shall remain in
full force and effect according to its terms. To the extent of any conflict
between the terms of this Amendment and the terms of the remainder of the Lease,
the terms of this Amendment shall control and prevail. This Amendment shall
hereafter be deemed a part of the Lease for all purposes.


11.       Successors.  The provisions of this Amendment shall bind and inure to
the benefit of the parties hereto and their respective heirs, representatives,
successors and assigns.


12.       Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall constitute an original, and all of which, when
taken together, shall constitute one instrument.


13.       Electronic Delivery.   This Amendment may be signed and delivered by
facsimile or by email and shall be effective if so signed and delivered whether
or not original counterparts are later exchanged by Landlord and Tenant.


14.       Confidentiality. Tenant shall not disclose to any person any of the
terms of this Amendment or that Tenant was granted any rent concession in
connection with the Lease.


[Remainder of Page Intentionally Blank]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
Effective Date.
 
LANDLORD:
G&I VIII BAYTECH LP,
 
a Delaware limited partnership
        By: 
G&I VIII Investment Baytech LP,
   
a Delaware limited partnership
   
its General Partner

 

 
By: 
G&I VIII Baytech Partner LLC,   
a Delaware limited liability company
  
its General Partner

 

 
By:
/s/ Valla Brown

Name:
Valla Brown  
Title:
Vice President

 
TENANT:
GIGPEAK, INC.,
 
a Delaware corporation

 

 
By:
/s/ Avi Katz

Name:
Avi Katz  
Title:
CEO & COB

 

 
By:

Name:
Title:

 
5

--------------------------------------------------------------------------------

EXHIBIT A


WORK AGREEMENT


THIS WORK AGREEMENT (this “Work Agreement”) is attached to and made a part of
that certain Fifth Amendment to Lease (the “Amendment”) between G&I VIII BAYTECH
LP, a Delaware limited partnership (“Landlord”), and GIGPEAK, INC., a Delaware
corporation (“Tenant”). All capitalized terms used but not defined herein shall
have the respective meanings given such terms in the Amendment or the Lease.
This Work Agreement sets forth the terms and conditions relating to the
construction of certain improvements in the Premises.


1.        Landlord’s Work. Subject to the provisions of Section 2 below,
Landlord shall perform improvements to the Premises substantially in accordance
with the plans and preliminary project budget prepared by On Commercial
Construction (“OCC”), dated April 28, 2016, attached hereto as Exhibit A-I and
Exhibit A-2 (as such plans may be modified in Landlord and Tenant’s mutual and
reasonable discretion, the “Plans”). The improvements to be performed by
Landlord in accordance with the Plans are hereinafter referred to as the
“Landlord Work.” It is agreed that construction of the Landlord Work is intended
to be “turn-key” and will be completed at Landlord’s sole cost and expense
(subject to the Maximum Amount and further subject to the terms of Paragraphs 4
and 5 below) using Building Standard methods, materials and finishes, on a
phased schedule, on or before January 1, 2017. Landlord and Tenant agree that
Landlord’s obligation to pay for the cost of Landlord Work (inclusive of the
cost of preparing Plans, obtaining permits, Landlord’s construction management
fee, and other related costs) shall be limited to $557,685.00 (i.e. $17.00 per
rentable square foot of the Premises) (the “Maximum Amount”) and that Tenant
shall be responsible for the cost of Landlord Work, plus any applicable state
sales or use tax, if any, to the extent that it exceeds the Maximum Amount.
Landlord shall enter into a direct contract for the Landlord Work with OCC or
another contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work. Landlord’s supervision or performance of any work for or on
behalf of Tenant shall not be deemed a representation by Landlord that such
Plans or the revisions thereto comply with applicable insurance requirements,
building codes, ordinances, laws or regulations, or that the improvements
constructed in accordance with the Plans and any revisions thereto will be
adequate for Tenant’s use, it being agreed that Tenant shall be responsible for
all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the premises and the placement of Tenant’s
furniture, appliances and equipment).


2.         Tenant’s Election to have Landlord Perform Server Room Work.
Notwithstanding the foregoing, unless Tenant notifies Landlord in writing on or
before October 1,2016 that Tenant desires to have Landlord perform the work
shown on the Plans that relates to the “New Server Room Quote” (the “Server Room
Work”), Landlord shall have no obligation to perform the Server Room Work.
Tenant acknowledges that time is of the essence with respect to such
notification obligation and that Tenant’s failure to provide written notice to
Landlord requesting performance of the Server Room Work shall be deemed an
irrevocable election to delete the Server Room Work from the scope of Landlord’s
Work. If Tenant elects (or is deemed to have elected) to delete the Server Room
Work from the Scope of Landlord’s Work, then up to $164,025.00 (i.e. $5.00 per
rentable square foot of the Premises) (the “Rental Credit”) may be utilized by
Tenant as an offset first against future Base Rent becoming due, and then
against Additional Rent owing, so long as such offset is taken in writing prior
to March 1, 2017.
 
A-1

--------------------------------------------------------------------------------

3.         Excess Cost Notification. If Landlord’s estimate and/or the actual
cost of the Landlord Work shall exceed the Maximum Amount (such amounts
exceeding the Maximum Amount being herein referred to as the “Excess Costs”),
Landlord, prior to commencing any construction of Landlord Work, shall submit to
Tenant a written estimate setting forth the anticipated cost of the Landlord
Work, including but not limited to labor and materials, contractor’s fees and
permit fees. Within three (3) business days thereafter, Tenant shall either
notify Landlord in writing of its approval of the cost estimate, or specify its
objections thereto and any desired changes to the proposed Landlord Work. If
Tenant notifies Landlord of such objections and desired changes, Tenant shall
work with Landlord to reach a mutually acceptable alternative cost estimate;
provided, Landlord shall have no obligation pay Excess Costs.


4.         Tenant’s Obligation to pay Excess Costs. Subject to the provisions of
Section 3 above, Tenant shall pay to Landlord all Excess Costs, plus any
applicable state sales or use tax thereon, upon demand. The statements of costs
submitted to Landlord by Landlord’s contractors shall be conclusive for purposes
of determining the actual cost of the items described therein. The amounts
payable by Tenant hereunder constitute Rent payable pursuant to the Lease, and
the failure to timely pay same constitutes an event of default under the Lease.


5.         Tenant Changes. If Tenant shall request any reasonable revisions to
the Plans, Landlord shall have such revisions prepared at Tenant’s sole cost and
expense and Tenant shall reimburse Landlord for the cost of preparing any such
revisions to the Plans, plus any applicable state sales or use tax thereon, upon
demand. Promptly upon completion of the revisions, Landlord shall notify Tenant
in writing of the increased cost in the Landlord Work, if any, resulting from
such revisions to the Plans. Tenant, within three (3) business days, shall
notify Landlord in writing whether it desires to proceed with such revisions. In
the absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested revision. Tenant shall
be responsible for any costs incurred by Landlord due to any delay in completion
of the Premises resulting from any revision to the Plans. If such revisions
result in an increase in the cost of Landlord Work, such increased costs, plus
any applicable state sales or use tax thereon, shall be payable by Tenant upon
demand. Notwithstanding anything herein to the contrary, all revisions to the
Plans shall be subject to the approval of Landlord.


6.         Unused Allowance and Rental Credit. Any portion of the Maximum Amount
which exceeds the cost of the Landlord Work or is otherwise remaining after
January 1, 2017, and any Rental Credit not used by Tenant prior to March 1, 2017
shall accrue to the sole benefit of Landlord, it being agreed that Tenant shall
not be entitled to any credit, offset, abatement or payment with respect thereto
after such dates.


7.         Tenant’s Representative. Tenant has designated __________ as its sole
representative with respect to the matters set forth in this Work Agreement,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of Tenant as required in this Work Agreement.
 
A-2

--------------------------------------------------------------------------------

8.         Tenant’s Default. Notwithstanding any provision to the contrary
contained in the Lease, if a default by Tenant under the Lease (including,
without limitation, any default by Tenant under this Work Agreement) has
occurred at any time on or before the substantial completion of the Landlord
Work, then (i) in addition to all other rights and remedies granted to Landlord
pursuant to the Lease, Landlord shall have the right to cause its contractor to
cease the construction of the Landlord Work, and (ii) all other obligations of
Landlord under the terms of this Work Agreement shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease. Any delay in
the substantial completion of the Landlord Work caused by the exercise of
Landlord’s rights pursuant to this Section shall be Tenant’s responsibility.
 
9.         Cooperation by Tenant. Tenant acknowledges that the timing of the
completion of the Landlord Work is of the utmost importance to Landlord.
Accordingly, Tenant hereby agrees to fully and diligently cooperate with all
reasonable requests by Landlord in connection with or related to the design and
construction of the Landlord Work, and in connection therewith, shall respond to
Landlord’s requests for information and/or approvals, except as specifically set
forth herein to the contrary, within two (2) business days following request by
Landlord.


10.       Timing of Landlord’s Work. Tenant acknowledges that the Landlord Work
may be performed by Landlord in the Premises during normal business hours
subsequent to the Effective Date of the Fifth Amendment to Lease. Landlord and
Tenant agree to cooperate with each other in order to enable the Landlord Work
to be performed in a timely manner and with as little inconvenience to the
operation of Tenant’s business as is reasonably possible. Notwithstanding
anything herein to the contrary, any delay in the completion of the Landlord
Work or inconvenience suffered by Tenant during the performance of the Landlord
Work shall not subject Landlord to any liability for any loss or damage
resulting therefrom or entitle Tenant to any credit, abatement or adjustment of
Rent or other sums payable under the Lease.


11.       Limitation of Applicability. This Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.
 
A-3

--------------------------------------------------------------------------------

EXHIBIT A-1
 
[image00003.jpg]
 
A-1-1

--------------------------------------------------------------------------------

EXHIBIT A-2
 
ON COMMERCIAL CONSTRUCTION
PRELIMINARY PROJECT BUDGET
DATE
4/28/16
Rev.01
 
PROJECT
GIGPEAK
TENANT IMPROVEMENT
   
PROJECT LOCATION
130 BAYTECH DRIVE
SAN JOSE, CA
COST
CODE
 
TASK
BASE
QUOTE
NEW SERVER
ROOM QUOTE
DESCRIPTION
011200
 
PROJECT SUPERVISION
6,600
10,000
Onsite Project Superintendent Services.
013600
 
VISQUEEN PROTECTION
1,500
750
Floor/Area/Curtain Protection.
014250
 
TEMP TOILETS/HANDWASH
   
Excluded.
017100
 
PROGRESSIVE CLEAN UP
3,000
1,400
General cleaning of space during construction.
017150
 
FINAL CLEAN UP
2,000
600
Final clean up.
017250
 
DUMP FEES
860
600
 
020800
 
ASBESTOS REMOVAL
   
Excluded.
020700
 
INTERIOR DEMOLITION
3,000
 
Removal & disposal of select walls, carpet, vct, partial ceramic tile
         
at Men’s RR, minor ceiling tile, Salvage doors for re-use;
         
Excludes (E) cubical demo.
       
1,500
Removal of (E) Ceiling grid & tile, flooring at area for (N) Server
         
Room.
051200
 
STRUCTURAL STEEL
   
Excluded.
062200
 
MILLWORK & CABINETS
1,200
 
Supply & Install Standard PLAM countertops at 2 phone rooms.
062500
 
ROUGH CARPENTRY
 
7,500
Structural carpentry & reinforcing at roof line for 2 (N) HVAC units.
072000
 
INSULATION
1,976
  Insulation at all (N) walls.
074000
 
MEMBRANE ROOFING
 
5,000
Patching/sealing at (N) HVAC units & penetrations.
074600
 
ROOF SCREEN
   
Excluded.
082000
 
DOOR\FRAMES\HARDWARE
16,000
 
Install (N) single doors, frames & hardware & relocate 1 pair of
         
doors & 1 single door.
       
3,000
Supply & install 1 (N) pair of doors with closers, coordinator,
         
astrical, auto door bottom, gaskets for the Server room.
082760
 
LOCKSMITH/REKEY
   
Excluded; Specifically specialty hardware, card readers &
         
rekeying.
088000
 
GLASS/GLAZING
7,486
 
Glass and frames per plan.
092500
 
METAL STUDS/DRYWALL
29,480
 
(N) framing, gypsum board & taping, finish to match (E) for all (N)
         
walls, headers for (N) glass; wall sections; wall patching & Infills.
       
4,800
(N) furred Insulated wall over (E) wall at Server room.
095000
 
ACOUSTIC CEILINGS
2,200
 
Minor removal of ceiling tile to facilitate construction activities;
         
Minor grid modifications, reinstall ceiling tile upon completion.
       
3,269
(N) ceiling grid & tile at (N) Server room.
096800
 
FLOORING
14,295
 
Supply & Install (N) Building Standard carpet tile, Standard
         
Armstrong Excelon VCT, (N) ESD Tile by ship/receive, standard
         
4” rubber base at all (N) walls & floors.
       
6,000
(N) ESD Tile & standard 4” rubber base at new server room.
093000
 
HARD SURFACE FLOORING
3,920
 
Patch ceramic floor & wail tile at men’s restroom to match as close
         
as able with standard availability.
099000
 
PAINTING
5,040
 
Paint (N) walls & walls affected by construction.
       
1,280
Paint (N) walls at (N) Server room.
106200
 
FIRE EXTINGUISHERS
   
Excluded.
126100
 
MINI·BLINDS
   
Excluded.
130100
 
FURNITURE
   
Excluded.
163000
 
FIRE PROTECTION
6,850
 
Add/relocate heads per (N) layout.
       
1,800
Minor relocate heads for (N) Server room.
154000
 
PLUMBING
8.000
 
Minor plumbing demo, saw-cut at former shower area, waste/
         
vent/water for 2 (N) toilets, re-pour concrete, set/trim 2 (N) toilets.
       
2,500
Provide condensate lines for (N) HVAC units.
155000
 
HVAC
22,180
 
Supply all labor, material & equipment to; Install 3 (N) VAV zones
         
at (N) conference rooms & (N) offices/phone room area, re-duct
         
(E) zones to accommodate additional (N) offices.
         
As- Built survey, Comfort /Air Balance. Engineered plans for
         
permits.
       
72,875
Supply & install 1 (N) 20 ton HVAC unit for the Server room,
         
associated ducking, registers & thermostat layout to accommodate
         
hot/cold Isles per drawing. (1) 3 ton HVAC unit for the UPS room,
         
associated dueling, registers & thermostat layout to accommodate
         
hot & cold isles per drawing.
         
Air balance engineered plans for permits.

 
A-2-1

--------------------------------------------------------------------------------

167660
  MOVING I RELOCATION
20,000
 
Excludes all moving of furniture as this will be required by others.
160000
 
ELECTRICAL
   
Safe off select minor demo far wall & ceiling, standard fitup for (N)
         
Offices & conference rooms. Relocate approx (10) fixtures, add 4
         
(N) fixtures, (1) lot re-work of switching with occupancy sensors for
         
(N) office areas; relocate or provide (N) exit/emergency lighting as
         
necessary to accommodate (N) layout/code; Furniture power
         
ceiling feeds (PP by others).
       
98,380
Power far (N) Server Room; supply & Install 1 (N) feeder, Install
         
GigPeak provided UPS (UPS startup by others), Install 42 (N) twist
         
lock receptacles on UPS power, Install power and connect for 2
         
(N) HVAC units, Install (N) LED light fixtures In server room, Install
         
(N) panel for server room circuiting, provide engineered plans &
         
acceptance testing.
167200
 
SECURITY ALARM
   
Excluded.
167260
 
FLS MONITORING ALARMS
12,000
 
Engineered plans & permits to modify (E) system to
         
accommodate (N) office layout.
       
7,500
Engineered plans & permits to connect (N) HVAC units for (N)
         
Server room.
167300
 
COM/DATA EQUIPMENT
   
Excluded.
167400
 
COMMUNICATION/DATA LINES
 
Excluded; by others.
                 
SUB-TOTAL> > >
167,587
226,754
   
176000
 
BLUEPRINTS
500
500
Reproducibles.
177000
 
SPECIAL INSPECTIONS
 
1,600
As may be required at carpentry & slab reinstallation.
178000
 
SECURITY GUARD
   
Excluded.
             
179000
 
INSURANCE
1,676
2,288
   
181000
 
ARCHITECTURE
10,000
 
For construction/permit drawings for office area.
       
10,000
For construction/permit drawings for Server room.
181200
 
STRUCTURAL ENGINEER
5,000
Engineered drawings for structural carpentry for construction/permit.
192000
 
BUILDING PERMITS
   
Excluded.
       
14,669
Permit allowance for (N) Server room.
207000
 
PROFIT & OVERHEAD
10,893
14,669
                 
208000
 
CONTINGENCY
12,569
17,157
For construction contingency,
         
 32,805
Sq. Ft3
     
TOTAL COST»>
$203,225
$295,237
 $15.19
CPSF
 

 

   
ADD ALTERNATE #1
   
ADD ALTERNATE #2
     
Change HVAC system 10 (2) 15 tons unit. with 3
 
Allowance to Integrate (E) generator Into electrical system
   
tons being ducted Into tile UPS room, additional
           
FLS connect, carpentry & roofing,
           
Add to cost above:
$35,813
 
Add to Cost above:
$12,600



EXCLUSIONS:
 
Excludes City Plan Check requirements at this time as they are unknown.
Possibility of adding ADA, Title 24, or seismic upgrades, smoke detection
systems, or 1 Hour corridor system as may be required will be at an additional
cost to this budget, Draftstops, Co2 controls in any rooms, wall mounted
toilets/fixtures, P.G. & E., AT & T, or any other utility or City fees. Any
buried, covered, hidden or unusual conditions: Overtime work (except where
agreed to by contractor). Any work not explicitly listed by cost or scope above.
ANY works to ANY failing or non code complying building systems other than those
as may be listed above.


ITEMS AND COST AS LISTED ABOVE
$203,225 $295,237
ARE APPROVED WITH THE AUTHORITY TO PROCEED

 

 
BY:
 
BY:
 

 
PRINT:
 
PRINT:
Lowell R. Mazon
              
TITLE:
  TITLE: President               
DATE:
 
DATE:
4/28/16
 

 
 
A-2-2

--------------------------------------------------------------------------------